 Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 1 of 13 PageID #: 588




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

PAMELA RUTH DANIEL,                                   )
                                                      )
             Plaintiff,                               )
                                                      )
      V.                                              )      Case No. 1:20-CV-49-RLW
                                                      )
KILOLO KIJAKAZI,                                      )
ACTING COMMISSIONER OF SOCIAL                         )
SECURITY,                                             )
                                                      )
             Defendant.                               )
                                                      )

                                MEMORANDUM AND ORDER

        This is an action under 42 U.S.C. § 405(g) and 1383(c)(3) to.review a decision of the

Commissioner of Social Security denying Daniel's application for a Period of Disability, Disability

, Insurance Benefits, and Supplemental Security Income.

        I.         Background

        On May 23, 2017, Daniel protectively filed a Title II application for a period of disability

and disability insurance benefits (DIB) and a Title XVI application of supplemental security

income (SSI), both alleging disability beginning February 7, 2017. These claims were initially

denied on August 23, 2017. On September 6, 2017, Daniel filed a written request for hearing. On

January 24, 2019, the ALJ held a video hearing. On April 19, 2021, the ALJ issued a decision,
                                                 \


finding Daniel was not disabled under Section 216(i) and 223(d) of the Social Security Act. (Tr.10-

22). The Appeals Council of the Social Security Administration denied Daniel's request for review

of the ALJ's decision (Tr. 1-3). The decision of the ALJ thus stffi?-ds as the final decision of the

Commissioner. See Sims v. Apfel, 530 U.S. 103, 107 (2000).
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 2 of 13 PageID #: 589




       Daniel filed this appeal on March 10, 2020. (ECF No. 1). On October 21,,2020, Daniel

filed a Brief in Support of her Complaint. (ECF No. 10). The Commissioner filed a Brief in

Support of the Answer on November 18, 2020. (ECF No. 11 ).          Daniel filed a Reply Brief on

December 2, 2020. (ECF No. 12).

       II.     Decision of the ALJ

       The ALJ concluded Daniel has the following severe impairments: lumbar degenerative disc

disease with bilateral radiculopathy, mild dextroscoliosis, slight lumbar scoliosis, and mild

chondromalacia bilateral knees. (Tr. 13). The ALJ concluded that Daniel's fibromyalgia was not

severe at step two of the five-step sequential process. (Tr. at 13). The ALJ stated that Daniel's

fibromyalgia did not meet the requirements of Social Security Ruling 12-2 for diagnosrs. (Tr. 13).

The ALJ discerned Daniel does not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1. (Tr. 16). The ALJ found Daniel had the residual functional capacity (RFC) to

perform light work, as defined in 20 CFR 404.1567(b) and 416.967(b), except standing and

walking was limited to four hours in an eight hour workday and 30 minutes at any one time;

reaching bilaterally was limited to, frequent; sitting was limited to six hours in an eight hour
                                  \,

workday and two hours at any one time; Daniel had the ability to raise one leg or the other

approximately nine inches while seated and could remain on task; no use of foot controls; no

climbing ropes, ladders, or scaffold; climbing ramps or stairs was limited to 15% of the workday;

stooping squatting, and crouching were limited to occasional; no knelling or crawling; no exposure

to extreme cold; and no using use air or vibrating tools, or working under hazardous conditions.




                                                2
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 3 of 13 PageID #: 590




       III.    Legal Standard

       The Commissioner follows a five-step sequential process when evaluating whether the

claimant has a disability. 20 C.F.R. §§ 404.1520(a)(l), 416.920(a)(l). First, the Commissioner

considers the claimant's work activity. If the claimant is engaged in substantial gainful activity, the

claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).


       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see "whether the claimant has a severe impairment that significantly limits the claimant's

physical or mental ability to perform basic work activities." Dixon v. Barnhart, 353 F.3d 602, 605

(8th Cir. 2003); see also 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). "An impairment is not

severe if it amounts only to a slight abnormality that would not significantly limit the claimant's

physical or mental ability to do basic work activities." Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir.

2007); see also 20 C.F.R. §§ 404.1520(c), 404.1520a(d), 416.920(c), 416.920a(d).


       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment's medical severity. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, the claimant is considered disabled, regardless of

age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(iii), (d); 416.920(a)(3)(iii), (d).


       Fourth, if the claimant's impairmeiit is severe, but it does not meet or equal one of the

presumptively disabling impairments, the Commissioner assesses whether the claimant retains the

"residual functional capacity" ("RFC") to perform his or her past relevant work. 20 C.F.R. §§

404.1520(a)(4)(iv), 404.1545(a)(5)(i), 416.920(a)(4)(iv), 416.945(a)(5)(i). An RFC is "defined

wholly in terms of the claimant's physical ability to perform exertional tasks or, in other words,



                                                  3
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 4 of 13 PageID #: 591




what the claimant can still do despite his or her physical or mental limitations." Lewis v. Barnhart,

353 F.3d 642, 646 (8th Cir. 2003) (internal quotations omitted); see also 20 C.F.R. §§

404.1545(a)(l), 416.945(a)(l). While an RFC must be based "on all relevant evidence, including

the medical records, observations of treating physicians and others, and an individual's own

description of his limitations," an RFC is nonetheless an "administrative assessment"-not a

medical assessment-and therefore "it is the responsibility of the ALJ, not a physician, to

determine a claimant's RFC." Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016). Thus, "there is

no requirement that an RFC finding be supported by a specific medical opinion." Hensley v.

Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant is responsible for providing

evidence relating to his RFC and the Commissioner is responsible for developing ,the claimant's

"complete medical history, including arranging for a consultative examination(s) if necessary, and

making every reasonable effort to help [the claimant] get medical reports from [the claimant's]

own medical sources." 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). If, upon the findings of the

ALJ, it is determined the claimant retains the RFC to perform past relevant work, he or she is not

disabled. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).


       Fifth, if the claimant's RFC does not allow the claimant to perform past relevant work, the

burden of production to show the claimant maintains the RFC to perform work that exists in

significant numbers in the national economy shifts to the Commissioner.
                                                                    ,
                                                                        See Bladow v. Apfel, 205

F.3d 356, 358-59 n.5 (8th Cir. 2000); 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the

claimant can make an adjustment to other work that exists in significant numbers in the national

economy, the Commissioner finds the claimant not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)( v). If the claimant cannot make an adjustment to other work, the Commissioner

finds the claimant disabled. Id. At Step Five, even though the burden ofproduction shifts to the


                                                 4
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 5 of 13 PageID #: 592




Commissioner, the burden ofpersuasion to prove disability remains on the claimant. Stormo v.

Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).


        This Court reviews the decision of the ALJ to determine whether the decision is supported

by "substantial evidence" in the record as a whole. See Smith v. Shala/a, 31 F.3d 715, 717 (8th

Cir. 1994). "Substantial evidence is less than a preponderance but is enough that a reasonable

mind would find it adequate to support the Commissioner's conclusion." Krogmeier v. Barnhart,

294 F.3d 1019, 1022 (8th Cir. 2002); see also Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

Therefore, even if a court finds that there is a preponderance of the evidence against the ALJ' s

decision, the ALJ's decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). In Bland v. Bowen, 861 F.2d 533, 535 (8th Cir. 1988),

the Eighth Circuit Court of Appeals held:


         [t]he concept of substantial evidence is something less than the weight of the
         evidence and it allows for the possibility of drawing two inconsistent conclusions,
         thus it embodies a zone of choice within which the Secretary may decide to grant
        ,or deny benefits without being subject to reversal on appeal.

As such, "[the reviewing court] may not reverse merely because substantial evidence exists for the

opposite decision." Lacroix v. Barnhart, 465 F.3d 881, 885 (8th Cir. 2006) (quoting Johnson v.

Chafer, 87 F.3d 1015, 1017 (8th Cir. 1996)). Similarly, the ALJ decision may not be reversed

because the reviewing court would have decided the case differently. Krogmeier, 294 F.3d at

1022.

        IV.    Discussion

        At the second step, the agency considers the medical severity of .the claimant's

impairments. 20 CFR § 404.1520(a)(4)(ii). "It is the claimant's burden to establish that [her]

impairment or combination of impairments are severe." Kirby v. Astrue, 500 F.3d 705, 707 (8th

                                                 5
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 6 of 13 PageID #: 593




Cir.2007).      Under the regulations, a claimant's       "impairment(s) must result from anatomical,

physiological, or psychological abnormalities that can be shown by medically acceptable clinical and
                                      \
laboratory diagnostic techniques." 20 C.F .R. §404.1521. That is, "a physical or mental impairment must

be established by objective medical evidence from an acceptable medical source." Id. The social security

administration "will not use your statement of symptoms, a diagnosis, or a medical opinion to establish the

existence of an impairment(s)." Id

        Daniel argues that the ALJ erred by failing to support his analysis of Daniel's fibromyalgia

at step two of the sequential evaluation. (ECF No. 10). Although Daniel testified that she had

been diagnosed with fibromyalgia by a primary care physician in family care in Winona, Missouri,

the ALJ found there was "no evidence of this diagnosis or any other trigger points assessment

meeting the requirements for diagnosis per SSR 12-2p." (Tr. 13). , The ALJ noted that Daniel
                                                              '
reported pain "everywhere all over her body, which does not correlate to fibromyalgia pain in

specific locations." (Tr. 13).


        Daniel argues that the record contains evidence of Daniel's fibromyalgia, particularly the

opinion from Nurse Practitioner Susan Norris, was sufficient to support a finding that Daniel's

fibromyalgia is a medically determinable impairment at step two. NP Norris diagnosed Daniel

with fibromyalgia.     (Tr. 427). NP Norris noted Daniel had "tender[] muscles in back and

fibromyalgia trigger points," and generalized tenderness. (ECF No. 10 at 3 (citing Tr. 410, 414,

422, 426, 473)). NP Norris did not indicate which tender points were present to show 11 tender

points; rather, NP Norris noted the presence of generalized tenderness and fibromyalgia trigger

points. (ECF No. 10 at 3 (citing Tr. 410, 414, 422, 426, 473)). Daniels contends that, as a result

of her fibromyalgia, she had daily pain, and constant pain in her arms, legs, and feet." (ECF No.

10 at 6 (citing Tr. 44)). Daniel also claims that "the treatment notes indicate that other disorders



                                                    6
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 7 of 13 PageID #: 594



                                                                                               -
were ruled out as the cause of Daniel's symptoms." (ECF No. 10 at 3). In support ofthis claim

that other disorders were ruled out, Daniel states that NP Norris stated that Daniel had been referred

to an orthopedic doctor who indicated that there was nothing that could be done for Daniel and

that Daniel's arthritis panel was negative. (ECF No. 10 at 3 (citing Tr. 472)). NP Norris prescribed

Daniel medication, including amitriptyline, for treating fibromyalgia symptoms. (Tr. 407, 411,

418,423,427, 470). 1 Additionally, Daniel argues that the record shows the presence of at least six

"symptoms, signs,_ or co-occurring condition" including muscle pain, fatigue, muscle weakness,

insomnia, depression anxiety, memory problems, and nausea. (ECF No. 10 at 3 (citing T.R. 271,

282,341,358,375,410,414,421,426, 472)). Daniels states that the treatment notes, medication

management, Daniel's reports, and Daniel's testimony meet the de minimis standard of severity at

step two. (ECF No. 10 at 6). Daniel maintains that NP Norris's diagnosis of fibromyalgia is not

inconsistent with the evidence in the record and meets the requirements of Social Security Ruling

12-2p.    See https://www.ssa.gov/OP_Home/rulings/di/01/SSR2012-02-di-01.html (last visited

9/10/2021).

         Further, Daniel contends that the ALJ's failure to properly assess Daniel's fibromyalgia at

step two_ adversely affected his evaluation of the medical opinions. (ECF No 10 at 7). The ALJ

found the opinion of non-examining state agency medical consultant, Dr. Jung, was persuasive;

the onion of the non-examining consultant, Dr. Cylus, was partially persuasive; the opinion of

consultative examiner, Dr. Demorlis, was generally persuasive; and the treatment provider, NP

Norris's Medical Sour~e Statement-Physical 1was not persuasive. (Tr. 19-20). Daniel maintains


1 As  a nurse practitioner, Norris presents as an acceptable medical source for claims filed on or
after March 27, 201-7, and this claim was filed on June 19, 2017. See 20 C.F.R. §404.1502(a)(7)
("Acceptable medical source means a medical source who is a: Licensed Advanced Practice
Registered Nurse, or other licensed advanced practice nurse with another title, for impairments
within his or her licensed scope of practice (only with respect to claims filed (see§ 404.614) on
or after March 27, 2017").
                                                  7
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 8 of 13 PageID #: 595




that the ALJ' s reliance on the opinions of non-examining state agency consultants and the

consultative examiner do not provide substantial evidence on which to base the RFC. (ECF No.

10 at 7 (citing Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998)). The ALJ determined that

NP Norris's opinion was not persuasive because it was inconsistent with the level of treatment and

generally normal findings. (Tr. 20). Daniel, however, contends the ALJ's failure to consider

Daniel's "fibromyalgia as a possible cause of these symptoms may have affected the ALJ's view

of what objective findings would be expected for Plaintiffs condition and what treatment would

be appropriate for that condition." (ECF No. 10 at 8 (citing Haynes v. Saul, No. 1:19-CV-146-

SPM, 2020 WL 5569984, at *6 (E.D. Mo. Sept. 17, 2020)). Daniel maintains that the ALJ's failure
                                                                                                 I

to consider Daniel's fibromyalgia affected his evaluation of NP Norris's opinion where she

specifically listed fibromyalgia as a diagnosis. (ECF No. 10 at 8).

       Finally, Daniel argues that the ALJ should have further developed the record regarding

Daniel's impairment prior to ruling on the severity of her impairments. (ECF No. 10 at 8 (citing

Gasaway v. Apfel, 187 F. 3d 840, 842 (8th Cir. 1999)). Daniel notes that Social Security ruling

12-2p provides that the ALJ may contact the treatment provider to request additional existing

records or request additional information related to whether fibromyalgia is a medically

determinable impairment.

       The, Court concludes that ample evidence supported the ALJ's conclusion that Daniel's

fibromyalgia was not severe. "It is the claimant's burden to establish that an impairment, or

combination of impairments, is severe." Moraine v. Soc. Sec. Admin., 695 F. Supp. 2d 925, 955

(D. Minn. 2010) (citing Mittlestedt v. Apfel, 204 F .3 d 84 7, 852 (8th Cir. 2000) ).   Daniel       relies

heavily on the Court's decision in Haynes v. Saul because it involves a remand where the claimant




                                                   8
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 9 of 13 PageID #: 596




alleged disability, in part, due to fibromyalgia. The ALJ's decision in Haynes, however, was

significantly lacking compared to the ALJ's analysis in this case. In Haynes,


        the ALJ's decision contains no mention offibromyalgia-the ALJ does not address
        whether Plaintiffs fibromyalgia is a severe impairment, does not discuss Plaintiffs
        fibromyalgia his review of Plaintiffs medical records, and does not discuss
        Plaintiffs fibromyalgia when evaluating the consistency of Dr. Hester's opinions
        with the rest of the records. For the reasons discussed below, the ALJ's failure to
        evaluate or even discuss Plaintiffs fibromyalgia requires remand.

Haynes v. Saul, No. 1:19-CV-146-SPM, 2020 WL 5569984, at *4 (E.D. Mo. Sept. 17, 2020).

Here, in contrast, the ALJ considered fibromyalgia and determined it was not a significant

impairment based upon the medical evidence in the record. (Tr. 13). The ALJ noted that NP

Norris included a diagnosis of fibromyalgia, but that it was not indicated anywhere else in the

records.   (Tr. 13). The record also did not include a trigger points assessment meeting the

requirements for diagnosis under SSR 12.:.2p. (Tr. 13). See SSR 12-2p (in order to have a medically

interminable impairment, a claimant must have "[a]t least 11 positive tender points on physical

examination"). In addition, Daniel described her pain as "everywhere all over her body," which did

not correlate to fibromyalgia pain in specific locations. (Tr. 13, 38). Again, contrary to Haynes,

the ALJ specifically held that, based upon these factors, "the claimant's fibromyalgia [was] a

nonsevere impairment." (Tr. 13).

        Further, the ALJ accounted for Daniel's pain in discussing her other severe impairments.

See Ritchey v. Barnhart, No. 4:04 CV 78 DDN, 2005 WL 6117485, at * 12 (E.D. Mo. Sept. 6,

2005) (citing Forehand v. Barnhart, 364 F.3d 984, 987 (8th Cir. 2004)) (Fibromyalgia is a chronic

condition, usua,lly diagnosed after eliminating other conditions, for which no confirming

diagnostic tests exist.).

The ALJ found that Daniel had degenerative disc disease of the ·lumbar spine with radiculopathy,

dextroscoliosis, lumber scoliosis, and chondromalacia of the knees.       (Tr. 13-16).   The ALJ

                                                9
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 10 of 13 PageID #: 597




considered Daniel's chronic pain systems in evaluating her various severe impairments. (Tr. 13).

The ALJ continued through the sequential evaluation process, determining which alleged

limitations were supported by the evidence, regardless of what diagnoses were attached to Daniel's

conditions. (Tr. 13-21). See 20 C.F.R. §§404.1520, 416.920. Thus, although the ALJ did not

consider her fibromyalgia to be a severe impairment, the ALJ nevertheless expressly considered

her pain in arriving at Daniel's RFC. See Martise v. Astrue, 641 F.3d 909, 924 (8th Cir. 2011)

(finding no merit to claimant's argument that ALJ failed to consider all of her impairments because

ALJ properly considered combined effects of claimant's impairments when ALJ summarized

claimant's medical records and discussed each of claimant's alleged impairments); Rentzell v.

Berryhill, No. 4:17CV3037, 2018 WL 2050559, at *7 (D. Neb. May 1, 2018) (same). The Court

finds that the ALJ's decision accounted for Daniel's pain, whether it was caused by fibromyalgia

or other impairments.

       Moreover, the record supports· the ALJ's finding that fibromyalgia was not a severe

medical impairment.     Admittedly, NP Norris diagnosed Daniel with, and treated her for,

fibromyalgia. (Tr. 405,408,410,412,414, 4116-18, 421-23, 426-27, 471,473, 475-76). Norris

also completed a Medical Source Statement in August 2018 .and again diagnosed Daniel with

fibromyalgia and knee pain. (Tr. 368). Norris indicated Daniel could never carry and could not

stoop, balance, crouch, crawl, or climb. (Tr. 369). Norris indicated that Daniel had restrictions

that could not be accommodated by even sedentary level limitations. (Tr. 368-70). However, the

Court holds that NP Norris' s treatment records do not support such significant limitations due to

fibromyalgia or other conditions.     (Tr. 20).   NP Norris's treatment records indicate Daniel

complained of muscle aches, arthralgias, joint pain, and back pain, but the clinical findings showed

normal rheumatoid factor, no muscle weakness, normal motor and muscle tone and strength, and



                                                  10
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 11 of 13 PageID #: 598




normal gait. (Tr. 409,410, 414-417, 421-22, 426,473). Likewise, Daniel's other physicians and

examiners did not include fibromyalgia as a diagnosed condition and their clinical findings

likewise did not implicate fibromyalgia.         Daniel's objective findings included normal

musculoskeletal strength, normal gait, normal muscle tone, normal range of motion, normal

neurological function, and normal posture. (Tr. 18-19, 272, 284-86, 306-09, 314-16, 326-31, 355-

61, 388-94, 396-402, 480-82). On March 16, 2017, Daniel reported a O out of 10 level of pain.

(Tr. 322). As late as December 11, 2018, Daniel had ho tenderness to palpation in the lumbosacral

spme. (Tr. 482).

       In addition, the Court notes that non-examining state agency physician, John Jung, M.D.

reviewed the records and issued a report on or around August 18, 2017. (Tr. 19, 70-75). Dr. Jung

found, at the initial level of Daniel's claim, that fibromyalgia was not a severe impairment and

recommended a medium RFC. The Court acknowledges that this review was performed prior to

Daniel's treatment with NP Norris in May 2018. (Tr. 73, 423-27; see also ECF No. 12 at 3-4).

Similarly, medical consultant, L. Cylus, M.D. reviewed the evidence on October 26, 2018, and

discerned that fibromyalgia was not a severe impairment for Daniel. (Tr. 20, 379-86). Daniel

argues that NP Norris's medical records were not reviewed as part of this evaluation. (ECF No.
                                                                                            ,
12 at 3-4). Daniel argues that Dr. Jung and Dr. Cylus did not review NP Norris's records which

included the fibromyalgia diagnosis and her supporting medical findings. The Court, however,

again references its previous discussion discounting NP Norris's medical findings as being

inconsistent with the rest of Daniel's medical providers' treatments, as vyell as with NP Norris's

own clinical findings. The Court holds that the medical reviews performed by Dr. Jung and Dr.

Cylus are consistent with the ALJ's determination that fibromyalgia was not a severe impairment




                                                11
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 12 of 13 PageID #: 599




and undermines NP Norris's opinion that Daniel was disabled at least in part due to fibromyalgia.

(Tr. 20, 368-70).

       Under the substantial evidence standard, the Court does not reverse the Commissioner even

if, sitting as finder of fact, the Court would have reached a contrary result; "[a]n administrative

decision is not subject to reversal merely because substantial evidence would have supported an

opposite decision." Eichelberger v. Barnhart, 390 F.3d 584, 589 (8th Cir. 2004) (citing Baker v.

Heckler, 730 F.2d 1147, 1150-51 (8th Cir. 1984)). "If, after review, we find it possible to draw

two inconsistent positions from the evidence and one of those positions represents the

Commissioner's findings, we must affirm the denial of benefits." Mapes v. Chater, 82 F.3d 259,

262 (8th Cir. 1996); Eichelberger, 390 F.3d at 589.

       Substantial evidence in the record as a whole supports the ALJ's conclusion that Daniel's

physical and mental impairments did not significantly limit her ability to perform basic work

activities. The ALJ plainly believed that Daniel's fibromyalgia had no more than a minimal effect

on her ability to work, and this conclusion is supported by the record. See Henderson v. Sullivan,

930 F.2d 19, 21 (8th Cir.1991). Accordingly, the ALJ permissibly found that Daniel's fibromyalgia

was not severe, and that Daniel was not disabled.


       V.               Conclusion

       Based on the foregoing, the Court finds that the ALJ' s decision was based on substantial

evidence in the record as a whole and should be affirmed.

       Accordingly,

       IT IS HEREBY ORDERED that this action is AFFIRMED. A separate Judgment will

accompany this Order.




                                                12
Case: 1:20-cv-00049-RLW Doc. #: 18 Filed: 09/13/21 Page: 13 of 13 PageID #: 600




   Dated this 13th day of September, 2021.



                                             RONNIE L. WHITE
                                             UNITED STATES DISTRICT JUDGE




                                               13
